Citation Nr: 9901246	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  97-25 316	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Timeliness of Appeal.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1969 to June 
1971.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from a July 1996 determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which found that the veteran had not perfected a 
timely appeal to a rating decision of January 14, 1993.


FINDINGS OF FACT

1.  In a rating decision dated January 14, 1993, the RO 
denied the veterans claim of entitlement to service 
connection for a back disorder claimed as secondary to a 
service-connected left foot disorder.  The veteran was 
informed of this decision by correspondence dated February 1, 
1993.

2.  The veterans Notice of Disagreement was received July 
13, 1993.  Also submitted at this time was a statement from a 
private medical doctor, dated in April 1993.

3.  A Statement of the Case was issued to the veteran on 
November 24, 1993.  Among other things, it was noted that the 
private medical statement had been received on July 13, 1993, 
in conjunction with the Notice of Disagreement.

4.  VA did not receive a Substantive Appeal regarding the 
veterans claim until July 27, 1994, approximately 1 year and 
6 months after the original rating decision and about 8 
months after the Statement of the Case was issued.


CONCLUSION OF LAW

The veteran did not timely perfect an appeal to the rating 
decision of January 14, 1993.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.200, 20.302 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  In a rating decision dated January 14, 1993, the 
RO denied the veterans claim of entitlement to service 
connection for a back disorder claimed as secondary to the 
service-connected left foot disorder.  The veteran was 
informed of this decision by correspondence dated February 1, 
1993.  This correspondence stated that a VA Form 4107 was 
enclosed, which explained the veterans procedural and 
appellate rights.

On July 13, 1993, the veterans accredited representative 
submitted a Notice of Disagreement on his behalf regarding 
the adverse rating decision of January 14, 1993.  The 
representative also submitted a statement from R. Freitas, 
M.D., dated in April 1993, in support of the underlying claim 
of service connection.

The RO issued a Statement of the Case to the veteran on 
November 24, 1993.  This correspondence shows that it was 
sent to the veterans address of record, and that a copy was 
to be sent to the veterans representative.  With respect to 
the underlying claim of service connection, the RO found that 
the evidence did not show service incurrence or aggravation 
of a low back disability, nor did it show that the veterans 
current back disability was proximately due to or the result 
of his service-connected left foot disorder.  In the Summary 
of Evidence and Adjudicative Actions Taken, the RO noted that 
Dr. Freitass opinion was received on July 13, 1993.  The RO 
also informed the veteran that if his completed Substantive 
Appeal was not received within 60 days, then his record would 
be closed.  Moreover, the RO informed the veteran that if 
there was anything he did not understand about the 
instructions on the enclosed VA Form 9, the RO would gladly 
explain.

On February 1, 1994, the veterans representative resubmitted 
Dr. Freitass April 1993 statement.  Also submitted at that 
time was a fax transmittal cover sheet , addressed to JP, 
Disabled American Veterans, VARO-Oakland from RG, VSO, 
Sonoma, and dated January 27, 1994.  Among other things, RG 
stated that I will attempt to have a VAF 9 completed and 
submitted to you by COB Monday.

Also on file is a subsequent inquiry from RG to JP, dated in 
May 1994.  RG inquired whether the decision on the veterans 
claim had been reconsidered or a Supplemental Statement of 
the Case had been issued as a result of the evidence 
submitted on January 27, 1994.  This correspondence contains 
handwritten notes from JP, including the procedural history 
of the veterans claim.  Among other things, he noted that 
the Statement of the Case had been issued on November 24, 
1993, but that there was [n]o indication [the veteran] had 
filed substantive appeal

The evidence on file shows that a completed VA Form 9, Appeal 
to the Board, was received by the RO on July 27, 1994.  It is 
noted that the document was dated July 21, 1994.  This 
document contains arguments of fact and law in support of the 
veterans claim, at least one of which specifically 
referenced the Statement of the Case issued November 24, 
1993.  Also referenced was the April 1993 statement from Dr. 
Freitas.

A Memorandum from the veterans representative, dated in May 
1996, inquired as to the status on VA Form 9, filed [July  
1994], to appeal for adjunct disability.  In July 1996, the 
RO responded by informing the veteran that his formal appeal 
to the rating decision of January 14, 1993, could not be 
accepted as the appeal was not timely filed.  The RO noted 
that the veteran had been notified of the original decision 
on February 1, 1993, and that the Statement of the Case had 
been issued November 24, 1993.  Therefore, the veteran had 
until February 1, 1994, to perfect his appeal.  However, his 
VA Form 9 was dated in July 1994, almost 6 months after his 
appeal period had expired.

The veterans Notice of Disagreement regarding the timeliness 
of appeal was received in August 1996.  Among other things, 
the veteran contended that the RO failed to provide adequate 
reasons and bases for its rejection of Dr. Freitass April 
1993 statement.  Moreover, he contended that a rating 
decision rejecting Dr. Freitas statement was not made 
until November 24, 1993, and that the only notice he received 
of this decision was the Statement of the Case.  Therefore, 
as Dr. Freitass statement had been submitted within one year 
of the original rating decision, the veteran asserted that he 
should have been allowed one year from the date of the 
November 24, 1993, decision to perfect his appeal.  

A Statement of the Case concerning the timeliness of appeal 
issue was promulgated in April 1997.  The veterans 
Substantive Appeal was received in June 1997.  As part of his 
Substantive Appeal, the veteran contended that the ROs 
failure to provide adequate reasons and bases for its 
rejection of Dr. Freitass April 1993 statement denied him 
complete information upon which to base his contention for 
appeal.  Thus, he was, in effect, prevented from being able 
to adequately or completely state the issues or make 
arguments in the context of the VAs evaluation or 
consideration of the evidence.  Therefore, in the absence of 
proper notice, he contended that his claim was, and still is 
open, and therefore his appeal of July 1994 was timely filed.  
Additionally, he indicated that he found the February 1, 
1993, letter informing him of the original adverse decision 
to be ambiguous.  Specifically, the statement that he could 
submit any additional evidence at any time to establish 
service connection for any disability, but if this evidence 
was not received within one year of the date of the letter, 
entitlement if established only form the date we receive the 
evidence.  He asserted that implicit in this statement is 
the conclusion that evidence received within one year of the 
notification would be considered part of the claim to which 
the letter refers.

The veterans representative submitted a statement in support 
of the veterans claim that his appeal was timely filed in 
October 1997.  Among other things, it was noted that the 
veteran had contended that the VA failed to conform to the 
provisions of 38 C.F.R. § 3.103 regarding his procedural due 
process and appellate rights, and that the letter of February 
1, 1993, was ambiguous as to the deadline for filing a 
Substantive Appeal.  The representative also contended that 
the fax transmittal which was submitted on February 1, 1994, 
complied with the requirements of 38 C.F.R. § 20.202 
regarding Substantive Appeals.  Therefore, it was asserted 
that this document should have been accepted as the veterans 
Substantive Appeal in lieu of VA Form 9.  

Legal Criteria.  Pursuant to 38 U.S.C.A. § 7105(a), a request 
for appellate review by the Board of a decision by the RO is 
initiated by a Notice of Disagreement and completed by a 
Substantive Appeal after a Statement of the Case has been 
furnished.  See 38 C.F.R. § 20.200.  

A Substantive Appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or correspondence 
containing the necessary information.  Proper completion and 
filing of a Substantive Appeal are the last actions the 
appellant needs to take to perfect an appeal.  38 U.S.C.A. 
§ 7105(a); 38 C.F.R. § 20.202.  The Substantive Appeal should 
set out specific arguments relating to errors of fact or law 
made by the RO in reaching the determinations being appealed.  
To the extent feasible, the argument should be related to 
specific items in the Statement of the Case.  While the Board 
must construe such arguments in a liberal manner for purposes 
of determining whether they raise issues on appeal, the Board 
may dismiss any appeal which fails to allege specific error 
of fact or law in the determinations being appealed.  
38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.202.

A Substantive Appeal must be filed within 60 days from the 
date that the RO mails the Statement of the Case or 
Supplemental Statement of the Case to the appellant, or 
within the remainder of the 1-year period from the date of 
mailing of the notification of the determination being 
appealed, whichever period ends later.  The date of mailing 
of the Statement of the Case or Supplemental Statement of the 
Case will be presumed to be the same as the date of the 
Statement of the Case and the date of mailing the letter of 
notification of the determination will be presumed to be the 
same as the date of that letter for purposes of determining 
whether an appeal has been timely filed.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302.

A response which is postmarked prior to expiration of the 
applicable time limit will be accepted as having been timely 
filed.  However, in the event that the postmark is not of 
record, the postmark date will be presumed to be five days 
prior to the date of receipt of the document by the VA, 
excluding Saturday, Sunday and any legal holiday.  38 C.F.R. 
§ 20.305.

A request for an extension of the 60 day period for filing a 
Substantive Appeal may be submitted for good cause.  The 
request for such an extension should be in writing and must 
be submitted prior to the expiration of the time limit for 
filing the Substantive Appeal.  38 U.S.C.A. § 7105(d)(3); 38 
C.F.R. §§ 20.202, 20.303.

Where a claimant requests a personal hearing with the filing 
of his Notice of Disagreement, this could reasonably be 
construed as a request for an extension of time in which to 
file a Substantive Appeal.  VAOPGCADV, No. 28-96, (Oct. 9, 
1996).  However, the filing of additional evidence after 
receipt of notice of an adverse determination does not extend 
the time limit for initiating or completing an appeal from 
that determination.  38 C.F.R. § 20.304.

Analysis.  In the instant case, the Board finds that the 
veteran did not timely file a substantive appeal to the 
January 14, 1993, rating decision.  As stated above, the 
veteran was informed of this decision by correspondence dated 
February 1, 1993, and a Statement of the Case was issued 
November 24, 1993.  Accordingly, the veteran had until 
February 1, 1994, in which to submit his Substantive Appeal.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  For the reasons 
stated below, the Board concludes that VA did not receive a 
Substantive Appeal regarding the veterans claim until July 
27, 1994, approximately 1 year and 6 months after the 
original rating decision and about 8 months after the 
Statement of the Case was issued.

The Board finds that the fax transmittal sheet received 
February 1, 1994, is not an adequate Substantive Appeal in 
that no specific arguments relating to errors of fact or law 
made by the RO were alleged in this correspondence.  
Furthermore, it is implicit in the statement that a VA Form 9 
was being completed on this issue, thus establishing that 
this correspondence was not intended to be a Substantive 
Appeal.  This finding is supported by the fact that a 
subsequent VA Form 9 was submitted, and the representatives 
subsequent memorandum of May 1996, inquiring as to the status 
on VA Form 9, filed [July  1994]   If the February 1, 
1994, was intended to be a Substantive Appeal, then these 
later actions would have been both unnecessary and 
inconsistent with such intent.

The veteran has contended that the RO did not provide 
adequate reasons and bases in rejecting Dr. Freitass April 
1993 statement.  With respect to these contentions, the Board 
notes that if the veteran did not timely perfect his appeal, 
then the rating decision of January 14, 1993, is final.  See 
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  Under 38 C.F.R. 
§ 3.105(a), "[p]revious determinations which are final and 
binding, including decisions of service connection...will be 
accepted as correct in the absence of clear and unmistakable 
error."  (Emphasis added).  To assert a valid claim of clear 
and unmistakable error, the claimant must assert more than a 
disagreement as to how the facts were weighed or evaluated; 
he must, with some degree of specificity, identify the 
alleged error and provide persuasive reasons why the result 
would have been different but for the alleged error.  The 
Board wishes to emphasize that the Court of Veterans Appeals 
(Court) has consistently stressed the rigorous nature of the 
concept of clear and unmistakable error.  In various 
decisions, the Court has emphasized that merely to aver that 
there was clear and unmistakable error in a rating decision 
is not sufficient to raise the issue.  The Court has further 
held that simply to claim clear and unmistakable error on the 
basis that previous adjudications had improperly weighed the 
evidence can never rise to the stringent definition of clear 
and unmistakable error.  See Russell v. Principi, 3 Vet. App. 
310 (1992) (en banc); see also Fugo v. Brown, 6 Vet. App. 40 
(1993).  Consequently, the Board cannot address the merits of 
the veterans allegations of inadequate reasons and bases, 
and will only address this contention to the extent it 
pertains to the issue of timeliness of appeal.  With respect 
to this contention, the Board notes that the law clearly 
states that the filing of additional evidence after receipt 
of notice of an adverse determination does not extend the 
time limit for initiating or completing an appeal from that 
determination.  38 C.F.R. § 20.304.  Thus, this contention 
appears to be without merit.

The Board also notes that the veteran has contended that the 
lack of adequate reasons and bases prevented him from being 
able to adequately or completely state the issues or make 
arguments in support of his appeal.  It is the opinion of the 
Board that this argument lacks merit in that several 
arguments alleging errors of fact and law were made as part 
of the VA Form 9 submitted in July 1994.  Moreover, specific 
references were made to both the Statement of the Case issued 
November 24, 1993, and Dr. Freitass April 1993 statement.  
As this alleged defect in the ROs reasons and bases did not 
prevent sufficient arguments to be advanced at that time, it 
would not have prevented the veteran from making these 
arguments by February 1, 1994.  Additionally, the lack of 
adequate reasons and bases is an argument relating to error 
of fact and law that the veteran could have included as part 
of his Substantive Appeal.  This determination is supported 
by the fact that he has continuously done so throughout the 
present appeal.

The Board notes that the fax transmittal of February 1, 1994, 
which resubmitted Dr. Freitass April 1993 statement, shows 
that the representative was unaware that this evidence was 
already on file.  This finding is supported by the 
representatives subsequent correspondence of May 1994 which 
inquired into the status of this evidence.  Similarly, the 
veteran expressed some confusion in his June 1997 Substantive 
Appeal regarding the rule as to receipt of evidence.  
However, the simple fact is that the April 1993 statement 
from Dr. Freitas was already on file and reviewed as it was 
listed in the Statement of the Case issued November 24, 1993.  
Hence, this confusion may have resulted from the failure of 
the veteran and his representative to carefully read the 
Statement of the Case.  

It has also been contended that the correspondence of 
February 1, 1993, was ambiguous as to the deadline for filing 
a Substantive Appeal.  However, this correspondence stated 
that a VA Form 4107 was enclosed which explained his 
procedural and appellate rights.  Additionally, the Statement 
of the Case stated that the RO would gladly answer any 
questions regarding the completion of the Substantive Appeal.  
Nothing in the claims folder indicates that the veteran ever 
inquired as to the correct time limit for filing his 
Substantive Appeal.  The duty to assist is not exclusively a 
one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Thus, if the veteran found that the time limit for 
filing his Substantive Appeal was ambiguous, then he should 
have contacted the RO for clarification.  The VA cannot be 
penalized for failing to anticipate every question a veteran 
may have concerning his appeal.  Moreover, this 
correspondence indicated that the Substantive Appeal should 
be submitted within 60 days in order to perfect his appeal.  
At the very least the veteran was on notice he needed to 
submit his Substantive Appeal within this specified period of 
time.  Therefore, this cures any ambiguity in the February 1, 
1993, correspondence.

The Board concludes that the veteran did not perfect a timely 
appeal to the rating decision of January 14, 1993, and his 
present appeal must be denied.  Regarding the benefit of the 
doubt doctrine codified at 38 C.F.R. § 3.102, this regulation 
holds that when the evidence is in relative equipoise, the 
law dictates that the veteran prevails.  Thus, to deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  However, the issue of timeliness of a 
substantive appeal is a question of law; the veteran either 
fulfilled the requirements or he did not.  The Court has held 
that when the law and not the evidence is dispositive, a 
claim for entitlement to VA benefits should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Since the 
veteran did not fulfill the legal requirements to perfect a 
timely appeal, the benefit of the doubt doctrine is not for 
application in the instant case.  


ORDER

Inasmuch as a timely appeal was not perfected as to the 
rating decision of January 14, 1993, the benefit sought in 
this appeal is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
